Exhibit 10.4

 

Execution Copy

 

GUARANTY

 

This Guaranty (“Agreement”) is made and executed this      day of March, 2010 by
Corgenix Incorporated, a corporation, duly incorporated and validly existing
pursuant to the laws of Delaware (“Guarantor”), having its principal place of
business at 11575 Main Street, Broomfield, CO, in favor of FAUNUS GROUP
INTERNATIONAL, INC., a Delaware corporation (“FGI”), having its principal place
of business at 80 Broad Street, 22nd Floor, New York, New York 10004.

 

BACKGROUND

 

A.                                   FGI intends to establish financing
arrangements with, extend credit to and/or purchase receivables from Corgenix UK
Limited, (“Client”) pursuant to the terms and conditions of the certain
Receivable Finance Agreement dated as of the date hereof between Client and FGI
(as may hereafter be amended, supplemented, restated or replaced from time to
time, the “Corgenix UK Agreement”).

 

B.                                     In order to induce FGI to enter into the
financing arrangements with and make loans and extend credit to the Client,
Guarantor undertakes and agrees as set forth below.

 


1.                                       OBLIGATIONS GUARANTEED.  TO INDUCE FGI
TO ENTER INTO THE CORGENIX UK AGREEMENT AND CONSIDER EXTENDING OR CONTINUING TO
EXTEND CREDIT OR PURCHASE RECEIVABLES FROM TIME TO TIME TO CLIENT THEREUNDER,
AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, GUARANTOR, INTENDING TO BE LEGALLY BOUND HEREBY,
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES AND BECOMES SURETY FOR THE PAYMENT AND
PERFORMANCE WHEN DUE (AT MATURITY, UPON ACCELERATION, OR OTHERWISE) OF ALL OF
THE DEBTS AND OBLIGATIONS OF CLIENT OF EVERY KIND OR NATURE, WHETHER JOINT OR
SEVERAL, DUE OR TO BECOME DUE, ABSOLUTE OR CONTINGENT, NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER PRINCIPAL, INTEREST, FEES, COSTS, EXPENSES OR OTHERWISE,
AND ARISING UNDER THE CORGENIX UK AGREEMENT OR OTHERWISE (INCLUDING WITHOUT
LIMITATION ANY INTEREST AND/OR EXPENSES ACCRUING FOLLOWING THE COMMENCEMENT OF
ANY INSOLVENCY, RECEIVERSHIP, REORGANIZATION OR BANKRUPTCY CASE OR PROCEEDING
RELATING TO CLIENT, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST AND/OR
EXPENSES IS ALLOWED IN SUCH CASE OR PROCEEDING) (COLLECTIVELY, THE
“OBLIGATIONS”).  GUARANTOR SHALL ALSO PAY OR REIMBURSE FGI ON DEMAND FOR ALL
COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, INCURRED BY
FGI AT ANY TIME TO ENFORCE, PROTECT, PRESERVE, OR DEFEND FGI’S RIGHTS HEREUNDER
AND WITH RESPECT TO ANY PROPERTY SECURING THIS AGREEMENT.  ALL PAYMENTS
HEREUNDER SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES, IN IMMEDIATELY
AVAILABLE FUNDS. UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO SUCH TERMS IN THE CORGENIX UK AGREEMENT.


 


2.                                       REPRESENTATIONS AND WARRANTIES. 
GUARANTOR REPRESENTS AND WARRANTS THAT:


 


(A)                                  GUARANTOR’S EXECUTION AND PERFORMANCE OF
THIS AGREEMENT SHALL NOT (I) VIOLATE OR RESULT IN A DEFAULT OR BREACH
(IMMEDIATELY OR WITH THE PASSAGE OF TIME) UNDER ANY CONTRACT, AGREEMENT OR
INSTRUMENT TO WHICH GUARANTOR IS A PARTY, OR BY WHICH GUARANTOR OR ANY ASSET OF
GUARANTOR IS BOUND, (II) VIOLATE OR RESULT IN A DEFAULT OR BREACH UNDER ANY
ORDER, DECREE, AWARD, INJUNCTION, JUDGMENT, LAW, REGULATION OR RULE, (III) CAUSE
OR RESULT IN THE IMPOSITION OR

 

--------------------------------------------------------------------------------


 


CREATION OF ANY LIEN OR OTHER ENCUMBRANCE UPON ANY PROPERTY OR ASSET OF
GUARANTOR, OR (IV) VIOLATE OR RESULT IN A BREACH OF THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF GUARANTOR.


 


(B)                                 GUARANTOR HAS THE FULL POWER AND AUTHORITY
TO ENTER INTO AND PERFORM UNDER THIS AGREEMENT, WHICH HAS BEEN AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON BEHALF OF GUARANTOR.


 


(C)                                  NO CONSENT, LICENSE OR APPROVAL OF, OR
FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY IS NECESSARY FOR THE
EXECUTION AND PERFORMANCE HEREOF BY GUARANTOR.


 


(D)                                 THIS AGREEMENT CONSTITUTES THE VALID AND
BINDING OBLIGATION OF GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(E)                                  THIS AGREEMENT PROMOTES AND FURTHERS THE
BUSINESS AND INTERESTS OF GUARANTOR AND THE CREATION OF THE OBLIGATIONS
HEREUNDER WILL RESULT IN DIRECT FINANCIAL BENEFIT TO GUARANTOR.


 


3.                                       GUARANTOR ACKNOWLEDGEMENTS.


 


(A)                                  GUARANTOR HEREBY WAIVES NOTICE OF
(I) ACCEPTANCE OF THIS AGREEMENT, (II) THE EXISTENCE OR INCURRING FROM TIME TO
TIME OF ANY OBLIGATIONS GUARANTEED HEREUNDER, (III) NONPAYMENT, THE EXISTENCE OF
ANY TERMINATION EVENT, THE MAKING OF DEMAND, OR THE TAKING OF ANY ACTION BY FGI,
UNDER THE CORGENIX UK AGREEMENT, AND (IV) DEFAULT AND DEMAND HEREUNDER.


 


(B)                                 GUARANTOR ACKNOWLEDGES THAT GUARANTOR
(I) HAS EXAMINED OR HAD THE OPPORTUNITY TO EXAMINE THE CORGENIX UK AGREEMENT AND
RELATED AGREEMENTS AND (II) WAIVES ANY DEFENSE WHICH MAY EXIST RESULTING FROM
GUARANTOR’S FAILURE TO RECEIVE OR EXAMINE AT ANY TIME THE CORGENIX UK AGREEMENT
OR ANY AMENDMENTS, SUPPLEMENTS, RESTATEMENTS OR REPLACEMENTS THEREFOR.


 


(C)                                  GUARANTOR ACKNOWLEDGES THAT IT SHALL NOT DO
ANYTHING TO IMPEDE OR INTERFERE IN ANY MANNER WITH THE NORMAL COLLECTION AND
PAYMENT OF THE APPROVED DEBTS ASSIGNED AND SOLD TO FGI.


 


(D)                                 GUARANTOR ACKNOWLEDGES THAT IN ENTERING INTO
THIS AGREEMENT GUARANTOR IS NOT RELYING UPON ANY STATEMENT, REPRESENTATION,
WARRANTY OR OPINION OF ANY KIND FROM FGI AS TO THE PRESENT OR FUTURE FINANCIAL
CONDITION, PERFORMANCE, ASSETS, LIABILITIES OR PROSPECTS OF CLIENT OR AS TO ANY
OTHER MATTER.


 


4.                                       FGI ACTIONS.  GUARANTOR HEREBY CONSENTS
AND AGREES THAT FGI MAY AT ANY TIME OR FROM TIME TO TIME IN FGI’S DISCRETION
(A) EXTEND OR CHANGE THE TIME OF PAYMENT AND/OR CHANGE THE MANNER, PLACE OR
TERMS OF PAYMENT OF ANY OR ALL OBLIGATIONS, (B) AMEND, SUPPLEMENT, RESTATE OR
REPLACE THE CORGENIX UK AGREEMENT OR ANY RELATED AGREEMENTS, (C) RENEW OR EXTEND
ANY FINANCING NOW OR HEREAFTER REFLECTED BY THE CORGENIX UK AGREEMENT OR THE
MATURITY THEREOF OR INCREASE (WITHOUT LIMIT OF ANY KIND AND WHETHER RELATED OR
UNRELATED) OR DECREASE LOANS AND EXTENSIONS OF CREDIT TO CLIENT, (D) MODIFY THE
TERMS AND CONDITIONS UNDER WHICH LOANS, EXTENSIONS OF CREDIT OR PURCHASES OF
RECEIVABLES MAY BE MADE TO CLIENT, (E) SETTLE, COMPROMISE OR GRANT RELEASES FOR
LIABILITIES OF CLIENT, AND/OR ANY OTHER PERSON OR PERSONS LIABLE WITH GUARANTOR
FOR, ANY

 

2

--------------------------------------------------------------------------------



 


OBLIGATIONS, (F) EXCHANGE, COMPROMISE, RELEASE OR SURRENDER, OR SUBORDINATE OR
RELEASE ANY LIEN ON, ANY PROPERTY (INCLUDING ANY COLLECTIONS THEREFROM OR
PROCEEDS THEREOF) OF CLIENT OR ANY OTHER PERSON OR PERSONS NOW OR HEREAFTER
SECURING ANY OF THE OBLIGATIONS, AND (G) APPLY ANY AND ALL PAYMENTS AND PROCEEDS
OF ANY PROPERTY OF ANY PERSON SECURING ANY OR ALL OF THE OBLIGATIONS RECEIVED BY
FGI AT ANY TIME AGAINST THE OBLIGATIONS IN ANY ORDER AS FGI MAY DETERMINE; ALL
OF THE FOREGOING IN SUCH MANNER AND UPON SUCH TERMS AS FGI MAY SEE FIT, AND
WITHOUT NOTICE TO OR FURTHER CONSENT FROM GUARANTOR, WHO HEREBY AGREES TO BE AND
SHALL REMAIN BOUND UPON THIS AGREEMENT NOTWITHSTANDING ANY SUCH ACTION ON FGI’S
PART.


 


5.                                       SCOPE OF GUARANTY.  THE AGREEMENT IS AN
AGREEMENT OF SURETYSHIP AND A GUARANTY OF PAYMENT AND NOT OF COLLECTION.  THE
LIABILITY OF GUARANTOR HEREUNDER IS ABSOLUTE, PRIMARY, UNLIMITED AND
UNCONDITIONAL AND SHALL NOT BE REDUCED, IMPAIRED OR AFFECTED IN ANY WAY BY
REASON OF (A) ANY FAILURE TO OBTAIN, RETAIN OR PRESERVE, OR THE LACK OF PRIOR
ENFORCEMENT OF, ANY RIGHTS AGAINST ANY PERSON OR PERSONS LIABLE FOR THE
OBLIGATIONS (INCLUDING CLIENT AND GUARANTOR) OR IN ANY PROPERTY, (B) THE
INVALIDITY, UNENFORCEABILITY OR VOIDABILITY OF ANY OBLIGATIONS OR ANY LIENS OR
RIGHTS IN ANY PROPERTY PLEDGED BY ANY PERSON OR PERSONS, (C) ANY DELAY IN MAKING
DEMAND UPON CLIENT OR ANY DELAY IN ENFORCING, OR ANY FAILURE TO ENFORCE, ANY
RIGHTS AGAINST CLIENT OR ANY OTHER PERSON OR PERSONS LIABLE FOR ANY OR ALL OF
THE OBLIGATIONS OR IN ANY PROPERTY PLEDGED BY ANY PERSON OR PERSONS, EVEN IF
SUCH RIGHTS ARE THEREBY LOST, (D) ANY FAILURE, NEGLECT OR OMISSION ON FGI’S PART
TO OBTAIN, PERFECT OR CONTINUE ANY LIEN UPON, PROTECT, EXERCISE RIGHTS AGAINST,
OR REALIZE ON, ANY PROPERTY OF CLIENT, GUARANTOR OR ANY OTHER PARTY SECURING THE
OBLIGATIONS, (E) THE EXISTENCE OR NONEXISTENCE OF ANY DEFENSES WHICH MAY BE
AVAILABLE TO THE CLIENT WITH RESPECT TO THE OBLIGATIONS, (F) THE GRANTING OF ANY
WAIVER OR FORBEARANCE AT ANY TIME AND FOR ANY PERIOD WITH RESPECT TO ANY
PERFORMANCE BY CLIENT OR ANY TERMINATION EVENT(S) UNDER THE CORGENIX UK
AGREEMENT, (G) THE COMMENCEMENT OF ANY BANKRUPTCY, REORGANIZATION, LIQUIDATION,
DISSOLUTION OR RECEIVERSHIP PROCEEDING OR CASE FILED BY OR AGAINST CLIENT OR ANY
GUARANTOR OR (H) ANY OTHER FACT, EVENT, CONDITION OR OMISSION WHICH MAY GIVE
RISE TO A SURETYSHIP DEFENSE. GUARANTOR PROMISES AND UNDERTAKES TO MAKE ALL
PAYMENTS HEREUNDER FREE AND CLEAR OF ANY DEDUCTION, OFFSET, DEFENSE, CLAIM OR
COUNTERCLAIM OF ANY KIND.


 


6.                                       REINSTATEMENT.  IF ANY OR ALL PAYMENTS
OR PROCEEDS OF PROPERTY SECURING ANY OR ALL OF THE OBLIGATIONS MADE FROM TIME TO
TIME TO FGI WITH RESPECT TO ANY OBLIGATION HEREBY GUARANTEED ARE AT ANY TIME
RECOVERED FROM, OR REPAID BY, FGI IN WHOLE OR IN PART IN ANY BANKRUPTCY,
REORGANIZATION, RECEIVERSHIP, INSOLVENCY OR SIMILAR CASE OR PROCEEDING
INSTITUTED BY OR AGAINST CLIENT, THIS AGREEMENT SHALL CONTINUE TO BE FULLY
APPLICABLE TO (OR, AS THE CASE MAY BE, REINSTATED TO BE APPLICABLE TO) SUCH
OBLIGATION TO THE SAME EXTENT AS IF THE RECOVERED OR REPAID PAYMENT(S) OR
PROCEEDS HAD NEVER BEEN ORIGINALLY PAID TO FGI.


 


7.                                       CUMULATIVE REMEDIES.  ALL RIGHTS AND
REMEDIES HEREUNDER AND UNDER THE CORGENIX UK AGREEMENT, AND RELATED AGREEMENTS,
ARE CUMULATIVE AND NOT ALTERNATIVE, AND FGI MAY PROCEED IN ANY ORDER FROM TIME
TO TIME AGAINST CLIENT, GUARANTOR AND/OR ANY OTHER PERSON OR PERSONS LIABLE FOR
ANY OR ALL OF THE OBLIGATIONS AND THEIR RESPECTIVE ASSETS.  FGI SHALL NOT HAVE
ANY OBLIGATION TO PROCEED AT ANY TIME OR IN ANY MANNER AGAINST, OR EXHAUST ANY
OR ALL OF FGI’S RIGHTS AGAINST, CLIENT OR ANY OTHER PERSON OR PERSONS LIABLE FOR
ANY OR ALL OF THE OBLIGATIONS PRIOR TO PROCEEDING AGAINST GUARANTOR HEREUNDER.


 


8.                                       SECURITY INTEREST. AS ADDITIONAL
SECURITY FOR THE OBLIGATIONS, GUARANTOR HEREBY

 

3

--------------------------------------------------------------------------------



 


GRANTS TO FGI A SECURITY INTEREST IN ALL OF GUARANTOR’S RIGHT, TITLE AND
INTEREST IN AND TO THE FOLLOWING ASSETS, WHEREVER LOCATED AND WHETHER NOW OR
HEREAFTER OWNED OR ACQUIRED: (A) ALL ACCOUNTS, (B) CHATTEL PAPER, (C) COMMERCIAL
TORT CLAIMS, (D) DEPOSIT ACCOUNTS, (E) DOCUMENTS, (F) EQUIPMENT, (G) GENERAL
INTANGIBLES, (H) GOODS (INCLUDING BUT NOT LIMITED TO ALL FILES, CORRESPONDENCE,
COMPUTER PROGRAMS, TAPES, DISKS AND RELATED DATA PROCESSING SOFTWARE WHICH
CONTAIN INFORMA­TION IDENTIFYING OR PERTAINING TO ANY OF THE COLLATERAL OR ANY
ACCOUNT DEBTOR OR SHOWING THE AMOUNTS THEREOF OR PAYMENTS THEREON OR OTHERWISE
NECESSARY OR HELPFUL IN THE REALIZATION THEREON OR THE COLLECTION THEREOF,
(I) INVENTORY, (J) INVESTMENTS, (K) INVESTMENT PROPERTY, (L) LETTERS OF CREDIT
AND LETTER OF CREDIT RIGHTS, (M) ALL SUPPORTING OBLIGATIONS AND (N) ALL CASH AND
NON-CASH PROCEED OF THE FOREGOING (INCLUDING INSURANCE PROCEEDS). UPON THE
OCCURRENCE OF A TERMINATION EVENT UNDER CORGENIX UK AGREEMENT OR ANY BREACH OR
DEFAULT BY GUARANTOR UNDER THIS AGREEMENT (EACH AN “EVENT OF DEFAULT”), FGI
SHALL HAVE ALL THE RIGHTS OF A SECURED PARTY UNDER APPLICABLE LAW, AND MORE
SPECIFICALLY UNDER THE UNIFORM COMMERCIAL CODE (IN EFFECT IN THE STATE OF NEW
YORK) AND SHALL HAVE ALL THE RIGHTS AND REMEDIES SET FORTH IN THE CORGENIX UK
AGREEMENT. IN ADDITION AND WITHOUT LIMITATION, FGI MAY, WITHOUT NOTICE TO OR
DEMAND UPON THE GUARANTOR AND TAKE POSSESSION OF THE COLLATERAL, AND FOR THAT
PURPOSE FGI MAY ENTER UPON ANY PREMISES ON WHICH THE COLLATERAL MAY BE SITUATED
AND REMOVE THE SAME THEREFROM; REQUIRE GUARANTOR TO ASSEMBLE ALL OR ANY PART OF
THE COLLATERAL AT SUCH LOCATION OR LOCATIONS WITHIN THE JURISDICTION(S) OF
GUARANTOR’S PRINCIPAL OFFICE(S) OR AT SUCH OTHER LOCATIONS AS FGI MAY REASONABLY
DESIGNATE. UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY
IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, THE FGI SHALL
GIVE TO GUARANTOR AT LEAST FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
TIME AND PLACE OF ANY PUBLIC SALE OF COLLATERAL OR OF THE TIME AFTER, WHICH ANY
PRIVATE SALE OR ANY OTHER INTENDED DISPOSITION IS TO BE MADE. THE GUARANTOR
HEREBY ACKNOWLEDGES THAT FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH
SALE OR SALES SHALL BE REASONABLE NOTICE.  IN ADDITION, GUARANTOR WAIVES ANY AND
ALL RIGHTS THAT IT MAY HAVE TO A JUDICIAL HEARING IN ADVANCE OF THE ENFORCEMENT
OF ANY OF FGI’S RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, ITS RIGHT
FOLLOWING AN EVENT OF DEFAULT TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL AND
TO EXERCISE ITS RIGHTS WITH RESPECT THERETO. IN ADDITION, FGI SHALL HAVE AND MAY
EXERCISE ANY OR ALL OTHER RIGHTS AND REMEDIES IT MAY HAVE AVAILABLE AT LAW, IN
EQUITY, OR OTHERWISE. ALL OF FGI’S RIGHTS AND REMEDIES, WHETHER EVIDENCED BY
THIS AGREEMENT, THE CORGENIX UK AGREEMENT OR ANY OTHER WRITING, SHALL BE
CUMULATIVE AND MAY BE EXERCISED SINGULARLY OR CONCURRENTLY. ELECTION BY FGI TO
PURSUE ANY REMEDY SHALL NOT EXCLUDE PURSUIT OF ANY OTHER REMEDY, AND AN ELECTION
TO MAKE EXPENDITURES OR TO TAKE ACTION TO PERFORM AN OBLIGATION OF GUARANTOR
UNDER THIS AGREEMENT, AFTER GUARANTOR’S FAILURE TO PERFORM, SHALL NOT AFFECT
FGI’S RIGHT TO DECLARE A DEFAULT AND TO EXERCISE ITS REMEDIES.


 


9.                                       SUBROGATION.  ANY AND ALL RIGHTS OF ANY
NATURE OF GUARANTOR TO SUBROGATION, REIMBURSEMENT OR INDEMNITY AND ANY RIGHT OF
GUARANTOR TO RECOURSE TO ANY ASSETS OR PROPERTY OF, OR PAYMENT FROM, CLIENT OR
ANY OTHER PERSON OR PERSONS LIABLE FOR ANY OR ALL OF THE OBLIGATIONS AS A RESULT
OF ANY PAYMENTS MADE OR TO BE MADE HEREUNDER FOR ANY REASON SHALL BE
UNCONDITIONALLY SUBORDINATED TO ALL OF FGI’S RIGHTS UNDER THE CORGENIX UK
AGREEMENT AND GUARANTOR SHALL NOT AT ANY TIME EXERCISE ANY OF SUCH RIGHTS UNLESS
AND UNTIL ALL OF THE OBLIGATIONS HAVE BEEN UNCONDITIONALLY PAID IN FULL.  ANY
PAYMENTS RECEIVED BY GUARANTOR IN VIOLATION OF THIS SECTION 9 SHALL BE HELD IN
TRUST FOR AND IMMEDIATELY REMITTED TO FGI.


 


10.                                 FGI RECORDS.  FGI’S BOOKS AND RECORDS OF ANY
AND ALL OF THE OBLIGATIONS, ABSENT MANIFEST ERROR, SHALL BE PRIMA FACIE EVIDENCE
AGAINST GUARANTOR OF THE INDEBTEDNESS OWING OR TO

 

4

--------------------------------------------------------------------------------



 


BECOME OWING TO FGI HEREUNDER.


 


11.                                 CONTINUING SURETY.  THIS AGREEMENT SHALL
CONSTITUTE A CONTINUING SURETY OBLIGATION WITH RESPECT TO ALL OBLIGATIONS FROM
TIME TO TIME INCURRED OR ARISING AND SHALL CONTINUE IN EFFECT UNTIL ALL
OBLIGATIONS ARE INDEFEASIBLY PAID AND SATISFIED AND THE LIABILITY OF GUARANTOR
UNDER THIS AGREEMENT MAY NOT BE REVOKED OR TERMINATED.


 


12.                                 SETOFF.  GUARANTOR AGREES THAT FGI SHALL
HAVE A RIGHT OF SETOFF AGAINST ANY AND ALL PROPERTY OF GUARANTOR NOW OR AT ANY
TIME IN FGI’S POSSESSION, INCLUDING WITHOUT LIMITATION DEPOSIT ACCOUNTS, AND THE
PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS OF GUARANTOR HEREUNDER.


 


13.                                 ACCELERATION.  IF A TERMINATION EVENT OCCURS
AND IS CONTINUING UNDER THE CORGENIX UK AGREEMENT, THEN ALL OF GUARANTOR’S
LIABILITIES OF EVERY KIND OR NATURE TO FGI HEREUNDER SHALL, AT FGI’S OPTION,
BECOME IMMEDIATELY DUE AND PAYABLE AND FGI MAY AT ANY TIME AND FROM TIME TO
TIME, AT FGI’S OPTION (REGARDLESS OF WHETHER THE LIABILITY OF CLIENT OR ANY
OTHER PERSON OR PERSONS LIABLE FOR ANY OR ALL OF THE OBLIGATIONS HAS MATURED OR
MAY THEN BE ENFORCED), TAKE ANY AND/OR ALL ACTIONS AND ENFORCE ALL RIGHTS AND
REMEDIES AVAILABLE HEREUNDER OR UNDER APPLICABLE LAW TO COLLECT GUARANTOR’S
LIABILITIES HEREUNDER.


 


14.                                 ENFORCEMENT TIMING.  FAILURE OR DELAY IN
EXERCISING ANY RIGHT OR REMEDY AGAINST GUARANTOR HEREUNDER SHALL NOT BE DEEMED A
WAIVER THEREOF OR PRECLUDE THE EXERCISE OF ANY OTHER RIGHT OR REMEDY HEREUNDER. 
NO WAIVER OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED AS
A WAIVER OF ANY SUBSEQUENT BREACH OR OF ANY OTHER PROVISION.


 


15.                                 CONFESSION.


 


(A)                                  GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY(S) OR THE CLERK OF ANY COURT OF RECORD IN THE STATE OF NEW
YORK, OR ELSEWHERE, FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT UNDER THE
CORGENIX UK AGREEMENT, TO APPEAR FOR GUARANTOR IN ANY SUCH COURT, WITH OR
WITHOUT DECLARATION FILED, AS OF ANY TERM OR TIME, AND CONFESS OR ENTER JUDGMENT
AGAINST GUARANTOR IN FGI’S FAVOR FOR ALL OBLIGATIONS DUE OR TO BECOME DUE BY
GUARANTOR HEREUNDER, WITH COSTS OF SUIT, RELEASE OF ERRORS AND FIFTEEN PERCENT
(15%) OF SUCH SUMS ADDED AS REASONABLE ATTORNEYS’ FEES; AND FOR THE PURPOSE
HEREOF A COPY OF THIS AGREEMENT SHALL BE SUFFICIENT WARRANTY. SUCH AUTHORITY AND
POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF AND JUDGMENT MAY BE
CONFESSED FROM TIME TO TIME HEREUNDER AS FGI MAY DETERMINE.


 


(B)                                 GUARANTOR, BEING FULLY AWARE OF THE RIGHT TO
NOTICE AND A HEARING CONCERNING THE VALIDITY OF ANY AND ALL CLAIMS THAT MAY BE
ASSERTED AGAINST GUARANTOR BY FGI BEFORE A JUDGMENT CAN BE ENTERED HEREUNDER OR
BEFORE EXECUTION MAY BE LEVIED ON SUCH JUDGMENT AGAINST ANY AND ALL PROPERTY OF

 

5

--------------------------------------------------------------------------------



 


GUARANTOR, HEREBY KNOWINGLY, VOLUNTARILY AND UNCONDITIONALLY WAIVES THESE RIGHTS
AND AGREES AND CONSENTS TO JUDGMENT BEING ENTERED BY CONFESSION IN ACCORDANCE
WITH THE TERMS HEREOF AND EXECUTION BEING LEVIED ON SUCH JUDGMENT AGAINST ANY
AND ALL PROPERTY OF GUARANTOR, IN EACH CASE WITHOUT FIRST GIVING NOTICE AND THE
OPPORTUNITY TO BE HEARD ON THE VALIDITY OF THE CLAIM OR CLAIMS UPON WHICH SUCH
JUDGMENT IS ENTERED.


 


16.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL (A) BE LEGALLY BINDING UPON GUARANTOR, AND GUARANTOR’S SUCCESSORS AND
ASSIGNS, PROVIDED THAT GUARANTOR’S OBLIGATIONS HEREUNDER MAY NOT BE DELEGATED OR
ASSIGNED WITHOUT FGI’S PRIOR WRITTEN CONSENT AND (B) BENEFIT ANY AND ALL OF
FGI’S SUCCESSORS AND ASSIGNS.  FGI MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT
WITHOUT NOTICE TO OR CONSENT FROM GUARANTOR.


 


17.                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
CORGENIX UK AGREEMENT EMBODY THE WHOLE AGREEMENT AND UNDERSTANDING OF THE
PARTIES HERETO RELATIVE TO THE SUBJECT MATTER HEREOF.  NO MODIFICATION OR WAIVER
OF ANY PROVISION HEREOF SHALL BE ENFORCEABLE UNLESS APPROVED BY FGI IN WRITING.


 


18.                                 GOVERNING LAW, SUBMISSION TO JURISDICTION
AND JURY TRIAL.  THIS AGREEMENT, AND ALL MATTERS ARISING HEREUNDER OR RELATING
HERETO,  SHALL IN ALL RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK.  GUARANTOR IRREVOCABLY KNOWINGLY AND
VOLUNTARILY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSES OF ANY LITIGATION OR PROCEEDING HEREUNDER OR
CONCERNING THE TERMS HEREOF AND (II)  WAIVES THE RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY LITIGATION, CLAIMS OR PROCEEDING HEREUNDER OR CONCERNING THE
TERMS HEREOF OR OTHERWISE IN CONNECTION WITH GUARANTOR’S DEALINGS WITH FGI.


 


19.                                 NOTICES.


 


(A)                                  IN ANY ACTION OR PROCEEDING BROUGHT BY FGI
TO ENFORCE THE TERMS HEREOF, GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT, AND ANY MOTION OR OTHER PROCESS, AND AGREES THAT NOTICE THEREOF MAY
BE SERVED (I) IN PERSON, (II) BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (III) BY NATIONALLY RECOGNIZED OVERNIGHT COURIER (IN THE CASE OF
(I) ABOVE, ON THE DATE OF DELIVERY; IN THE CASE OF (II) ABOVE, THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAIL; AND IN THE CASE OF (III) ABOVE, ONE (1) DAY
AFTER DELIVERY TO THE COURIER).  SERVICE MAY BE MADE AT THE ADDRESS OF GUARANTOR
SET FORTH IN THE PREAMBLE HERETO OR SUCH OTHER ADDRESS AT WHICH GUARANTOR IS
THEN LOCATED.


 


(B)                                 ANY AND ALL NOTICES WHICH MAY BE GIVEN TO
GUARANTOR BY FGI HEREUNDER SHALL BE SENT TO GUARANTOR AT THE ADDRESS OF
GUARANTOR SET FORTH IN THE PREAMBLE HERETO (OR SUCH OTHER ADDRESS AT WHICH
GUARANTOR IS THEN LOCATED) AND SHALL BE DEEMED GIVEN TO AND RECEIVED BY

 

6

--------------------------------------------------------------------------------



 


GUARANTOR IF SENT BY FACSIMILE TRANSMISSION OR IF SENT IN THE MANNER PROVIDED
FOR SERVICE OF PROCESS IN SECTION 19(A) ABOVE.  NOTICES SENT BY FACSIMILE SHALL
BE DEEMED RECEIVED ON THE DATE SENT.  NOTICES OTHERWISE SENT SHALL BE DEEMED
RECEIVED ON THE APPLICABLE DATE(S) PROVIDED FOR RECEIPT OF SERVICE OF PROCESS
UNDER SECTION 19(A) ABOVE.


 


20.                                 MAXIMUM LIABILITY.  TO THE EXTENT THAT
APPLICABLE LAW OTHERWISE WOULD RENDER THE OBLIGATIONS OF GUARANTOR HEREUNDER
INVALID OR UNENFORCEABLE, GUARANTOR SHALL NEVERTHELESS REMAIN LIABLE HEREUNDER;
PROVIDED HOWEVER THAT GUARANTOR’S OBLIGATIONS SHALL BE LIMITED TO THE MAXIMUM
AMOUNT WHICH DOES NOT RESULT IN SUCH INVALIDITY OR UNENFORCEABILITY. 
NOTWITHSTANDING THE FOREGOING, GUARANTOR’S OBLIGATIONS HEREUNDER SHALL BE
PRESUMPTIVELY VALID AND ENFORCEABLE TO THEIR FULLEST EXTENT IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, AS IF THIS SECTION 19 WERE NOT A PART OF THIS
AGREEMENT.


 


21.                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL NOT AFFECT THE REMAINING
PROVISIONS WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

THIS GUARANTY is dated the date and year first above written.

 

 

 

CORGENIX INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Guaranty]

 

S-1

--------------------------------------------------------------------------------